         Case 4:14-cr-00010-DPM Document 888 Filed 11/20/20 Page 1 of 2



             IN THE UNITED ST ATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION


UNITED STATES OF AMERICA                                       PLAINTIFF

v.                         No. 4:14-cr-10-DPM-7

HAROLD BLAKELY ALLEN, JR.                                    DEFENDANT


                                   ORDER
        1. Motion for appointed counsel, Doc. 88 7, denied.        Allen has
ably represented himself in his post-conviction filings.
        2. Allen again renews his motion for compassionate release.
Doc. 886. That motion is denied.
        First, Allen is mistaken about the First Step Act and the effect it
would have had if he'd been sentenced after its pa~sage. Doc. 886 at
2-4. The statutory penalty for Allen's drug offense is still ten years to
life.   21 U.S.C. § 841(a)(l) & (b)(l)(A). He did not receive a § 851
enhancement, which would have subjected him to a higher mandatory
minimum. Ibid.        And he was not sentenced on any § 924(c) count.
Doc. 531 at 1.
        Second, the Court is sympathetic to Allen's health struggles and
to the threat that COVID-19 poses inside the prison walls.           But the
Court stands by its conclusion that reducing Allen's sentence to time
      Case 4:14-cr-00010-DPM Document 888 Filed 11/20/20 Page 2 of 2



served-a seven-year reduction-is not an appropriate remedy in this
case. Doc. 860, 863 & 877.
     So Ordered.


                                         D.P. Marshall Jr. f
                                         United States District Judge




                                   -2-
